Citation Nr: 9932660	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  95-37 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Chapter 35 Dependents' Educational 
Assistance. 

3.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to August 
1947.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  A hearing was held before a hearing officer at the RO 
in May 1995, and the hearing officer's decision was entered 
in August 1995.  

The appeal was docketed at the Board in 1995.  


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death is not plausible.

2.  The claim for Chapter 35 Dependents' Educational 
Assistance is not legally cognizable. 

3.  The claim for nonservice-connected death pension benefits 
is not legally cognizable.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an award of Chapter 35 Dependents' 
Educational Assistance have not been met.  38 U.S.C.A. 3500, 
3501 (West 1991); 38 C.F.R. §§ 21.3020, 21.3021 (1999); 
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

3.  The criteria for an award of nonservice-connected death 
pension benefits have not been met.  38 U.S.C.A. § 1541 (West 
1991); 38 C.F.R. §§ 3.23, 3.271 (1999); Sabonis, supra. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The threshold question to be answered concerning the 
appellant's claim for service connection for the cause of the 
veteran's death, is whether she has presented evidence of a 
well grounded claim, that is, one which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  If a claimant does not submit evidence of a well 
grounded claim, VA is under no duty to assist him or her in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the appellant has not met her 
burden of submitting evidence to support a belief by a 
reasonable individual that her claim for service connection 
for the cause of the veteran's death is well grounded.

The official death certificate reflects that the immediate 
cause of the veteran's death, in December 1993, was pneumonia 
and metastatic small cell lung cancer. 

At the time of the veteran's death, service connection was 
not in effect for any disability.

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In addition, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

The appellant asserts that the veteran's fatal lung cancer 
was caused by his exposure to asbestos while working as a 
machinist's mate on a ship in service.  She elaborates that 
the veteran "spent most of his tour of duty [while in 
service] in the hold of a ship".  In this regard, the record 
reflects that lung cancer was initially assessed in the 
1990's.  This was, however, many years after the veteran's 
separation from service, which consideration precludes any 
notion of according service connection for lung cancer on a 
presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  There is, in 
addition, no evidence otherwise relating the veteran's fatal 
lung cancer to service, as may (if extant) warrant inferred 
service connection in accordance with the provisions of 
38 C.F.R. § 3.303(d) (1999).  Moreover, the pneumonia 
implicated in the veteran's death is not shown to have been 
present in service or otherwise related thereto.  In view of 
the foregoing, then, a plausible claim for service 
connection, at least on a direct basis, for the cause of the 
veteran's death is not presented and, therefore, such aspect 
of the appeal is not well grounded.  38 U.S.C.A. § 5107(a). 

The appellant's principal allegation, i.e., that the 
veteran's fatal lung cancer was caused by his exposure to 
asbestos while working as a machinist's mate on a ship in 
service, warrants a separate analysis.  In this regard, 
pertinent service personnel documentation reflects that the 
veteran's service occupational specialty was that of an 
"Aviation Machinist's Mate".  Assuming (without conceding) 
that the veteran was in fact exposed to asbestos in the 
course of such occupation in service, the Board does not 
dispute that such exposure does in fact occasion an increased 
risk for the development of lung cancer.  See DVB Circular 
21-88-8 (May 11, 1988).  However, the Board would point out 
that there is no evidence of record reflecting that the 
veteran had on any occasion ever been assessed as having 
asbestosis.  At the same time, there is some indication that 
he may not have had asbestosis inasmuch as, while the 
presence of pleural plaques is frequently associable with the 
inhalation of asbestos fiber, see Circular, supra, no finding 
of the same was reported in conjunction with a chest X-ray 
examination administered the veteran under non-VA auspices in 
November 1993, the month preceding his death.  The Board is, 
to be sure, cognizant of a May 1995 statement from John K. 
Baska, M.D., who had treated the veteran prior to his death.  
Noting that the veteran had had a history of exposure to 
asbestos while in service, Dr. Baska observed that such 
"exposure could have substantially contributed to his risk 
of developing cancer later in [his] life."  While the Board 
has carefully considered Dr. Baska's opinion in the foregoing 
regard, it is constrained to point out that, even ignoring 
that the physician does not affirmatively relate the 
veteran's fatal lung cancer to his exposure to asbestos in 
service, the statement is too general and inconclusive (i.e., 
such exposure 'could' have been a factor in his subsequent 
cancer (italics added)) even to well ground this aspect of 
the appellant's claim.  See Beausoliel v. Brown, 8 Vet. App. 
459 (1996) (clinical record noting that "[t]rauma to the 
chest can cause restrictive lung disease" deemed 
insufficient to well ground claim for service connection for 
such disease).  Given such consideration relative to Dr. 
Baska's statement and inasmuch as it is the lone item of 
evidence of even potential etiological bearing with respect 
to the veteran's history of inservice exposure to asbestos 
and the cancer which occasioned his death, there is, 
accordingly, no competent evidence attributing his demise to 
such inservice exposure.  In the absence of the same, a 
plausible claim for service connection, due to exposure to 
asbestos, for the cause of the veteran's death, is not 
presented and, consequently, such aspect of the appeal is not 
well grounded.  38 U.S.C.A. § 5107(a).  Such conclusion, 
finally, would inhere, it bears emphasis, even if the veteran 
(though the same is lacking in the present claim) had been 
diagnosed as having asbestosis.  See Nolen v. West, 12 Vet. 
App. 347 (1999).  

In reaching the above-advanced disposition, the Board has not 
overlooked that the appellant, as reflected in her October 
1995 Substantive Appeal (VA Form 9), is of the view that the 
acquisition of an independent medical opinion, bearing on the 
possible role the veteran's inservice exposure to asbestos 
may have played in his death, may be in order.  However, the 
Board would respectfully point out that, inasmuch as (owing 
to the reasoning advanced above) the claim for service 
connection for the cause of the veteran's death is not well 
grounded, the Board is precluded from assisting the appellant 
in the development of her claim.  See Morton v. West, 12 Vet. 
App. 477 (1999).  

In addition, although the Board has considered and disposed 
of the appellant's claim on a ground different from that of 
the RO, the appellant has not been prejudiced by the Board's 
decision.  This is because, in assuming that such claim was 
well grounded, the RO accorded the appellant greater 
consideration than her claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether this claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the appellant.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to the appellant's claim for service 
connection for the cause of the veteran's death, the Board is 
of the opinion that its discussion above bearing on such 
issue is sufficient to inform the appellant of the elements 
necessary to complete her application for a claim for service 
connection relative to such benefit.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).

II.  Dependents' Educational Assistance

In accordance with 38 U.S.C.A. §§ 3500, 3501 and 38 C.F.R. §§ 
21.3020, 21.3021, educational assistance is available to a 
child or surviving spouse of a veteran who, in the context of 
this issue on appeal, either died of a service-connected 
disability or died while a total disability permanent in 
nature resulting from a service-connected disability was in 
effect.  

The appellant contends, in essence, that entitlement to 
Chapter 35 dependents' educational assistance is warranted.  
However, as is clear from the disposition reached by the 
Board in the preceding section, the veteran neither died of a 
service-connected disability nor died while a total 
disability permanent in nature resulting from a service-
connected disability was in effect, the same being 
prerequisite to an award of the appealed for Chapter 35 
benefit.  Given such consideration, and since the law rather 
than the evidence is dispositive of this aspect of the 
appeal, the claim for Chapter 35 dependents' educational 
assistance is without legal merit and is, accordingly, 
denied.  See Sabonis, supra.  

III.  Nonservice-connected Death Pension

In accordance with 38 U.S.C.A. § 1541 and 38 C.F.R. § 3.23, 
nonservice-connected death pension benefits may, in the 
context of this issue on appeal in which no child is in the 
surviving spouse's custody, be awarded to a surviving spouse 
of a veteran.  The maximum rate of such pension benefit shall 
be reduced by the amount of countable annual income of the 
surviving spouse.  38 C.F.R. § 3.23(d)(5).  Effective 
December 1, 1993, the maximum annual rate of improved death 
pension for a surviving spouse with no children was $5239.  
Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  38 C.F.R. § 3.271(a).  

The appellant contends, in essence, that entitlement to 
nonservice-connected death pension benefits are warranted.  
In this regard, on her January 1994 application for 
dependency and indemnity compensation, the appellant 
indicated that she was then in receipt of a monthly Social 
Security Administration benefit in the amount of $809.  
However, the annualization of such monthly benefit yields an 
aggregate figure in excess of $9000, an amount which is well 
above the threshold ($5239) for entitlement to the appealed 
for death pension benefit.  Given such consideration, and 
since the law rather than the evidence is dispositive of this 
aspect of the appeal, the claim for nonservice-connected 
death pension benefits is without legal merit and is, 
accordingly, denied.  See Sabonis, supra.  

ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for the cause of the 
veteran's death is denied.

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied. 

Entitlement to nonservice-connected death pension benefits 
are denied.

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

